In a proceeding pursuant to CPLR 7511 (b) to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Nassau County (Feuerstein, J.), entered June 11, 1996, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Nassau County, for the entry of a judgment confirming the award (see, CPLR 7511 [e]).
We agree with the Supreme Court that in rendering the award the master arbitrator did not exceed his power (see, CPLR 7511 [b] [1] [iii]; Matter of Petr of sky [Allstate Ins. Co.], 54 NY2d 207, 210). Accordingly, the court properly denied the petition. Rosenblatt, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.